Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	The response filed December 7, 2022, is acknowledged and has been entered.  

	Claims 1, 13-15, 20-21, 28-29, 144, 146, 150, 154, 157, 160, 161 and 163-169 are pending in the application. 

	Claims 144, 146, 150, 154, 157, 160 and 164-167 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

	Claims 1, 13-15, 20-21, 28-29, 161, 163 and 168-169 are under examination. The elected invention is Group I.  The elected species are an antibody with the light chain variable sequence comprising the sequence of SEQ ID NO: 41 and the heavy chain variable region comprising the sequence of SEQ ID NO: 42.


Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 13, 20-21, 163 and 168 are rejected under 35 U.S.C. 103 as being unpatentable over Kojoma et al (US 2005/0164307 A1, of record), Mertens et al (US 2004/0220388 A1) and Weinhausel et al (US 2015/0226744 A1).  
Kojoma et al teach linking scFv antibodies, which have a VL and an VH joined by a peptide in either order to CH1-CH2-CH3 constructs to give (L-H) scFv-CH1-CH2-CH3 (see Figures, Example 2, pages 5, 7 and 9-10).  Kojoma et al teach that antibodies comprise a CL and CH and that the light chain is linked to the heavy chain with one disulfide bond (see pages 5-6).  Kojoma et al teach that CH3 domains can be modfified by knobs into hole mutations (equivalent of the cavity and protuberance mutations of instant claims 20-21) to make bispecific antibodies that bind to different antigens (see pages 3, 5, 7 and claims).  Kojoma et al teach producing multispecific agonist antibodies (see page 1).
Mertens et al teach isolated CL proteins and expression thereof (see page 6).  Mertens et al teach that the role of BiP is accepted as a mediator to ensure proper formation of the CL-CH1 heterodimer (see page 1). Mertens et al teach that it is thought that in order to displace BiP from CH1 a displacement energy should be developed that is equal or greater to the binding energy of CL to CH1, but that this varies from antibody to antibody and that cells containing less BiP or with impaired BiP expression would be expected to show an exception to this finding (see page 6).  Mertens et al teach that it is thought that BiP is not displaced from by the interaction of CL and CH1 alone but that the additional interaction energy of VL and VH interaction is needed (see page 6).
Weinhausel et al teach that altered non-self epitopes can generate antibodies and immune responses in humans (see page 1).
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to make an multispecific antibody comprising: a) a first antigen-binding polypeptide, wherein the first antigen-binding polypeptide comprises a VL domain, a linker, a VH domain, a CH1 domain, a CH2 domain and a CH3 domain positioned in an N-terminal to C-terminal direction in the following sequence VL-linker-VH-CH1-CH2-CH3; (b) a second antigen-binding polypeptide, wherein the second antigen-binding polypeptide comprises a VL domain, a linker, a VH domain, a CH1 domain, a CH2 domain and a CH3 domain positioned in an N-terminal to C-terminal direction in the following sequence VL-linker-VH-CH1-CH2-CH3, (c) a first polypeptide consisting essentially of a first CL domain, wherein the first CL domain is linked to the CH1 domain of the first antigen-binding polypeptide by one or more disulfide bridges; and (d,) a second polypeptide consisting essentially of a second CL domain, wherein the second CL domain is linked to the CH1 domain of the second antigen-binding polypeptide by one or more disulfide bridges as claimed and further make such antibodies as a bispecific antibody that binds to antigens using knob and hole mutations to promote bispecific antibody formation.  
One of ordinary skill in the art would have been motivated to add CL domains to the (L-H) scFv-CH1-CH2-CH3 of Kojoma et al because one could express a separate CL as evidenced by Mertens and it was appreciated that antibodies comprise CLs and CH1s and that the light chain is linked to the heavy chain with one disulfide bond, so that one of skill in the art would recognize that replicating the CH1 and CL structure would allow for proper CH1 and CL structure and disfulfide bond formation in the (L-H) scFv-CH1-CH2-CH3 antibodies to ensure an antibody that more closely resembled a naturally-occurring antibody.  Notably, the (L-H) scFv-CH1-CH2-CH3 antibody of Kojoma et al is not taught as requiring a CL, but a CH1 without a bound CL would be expected to display non-self epitopes in a human and binding of CL would reduce the non-self epitopes, so there is a clear advantage to including a separate CL.  Additionally, the (L-H) scFv already contains the additional interaction energy of VL and VH interaction which is needed in the presence of BiP so the separate CL would be expected to have sufficient binding energy to release BiP if BiP was in the cell, which is a further advantage.  However, BiP need not be present or it could be present in lower amounts such that adding a separate CL would only give the added advantage of reducing non-self epitopes. Non-self epitopes are commonly known to cause issues in chimeric antibodies (human-anti mouse antibodies (HAMA) response), such that the antibody art was well aware minimizing non-self epitopes can be problematic in therapeutic antibodies (see chimeric antibody and humanized antibodies review or patent literature which is readily available and known to those of ordinary skill in the art).
Furthermore, naturally-occurring antibodies can comprise a common CL and in producing a recombinant antibody a common CL would be preferable as it would require less cloning steps.  Furthermore, adding knob and hole mutations in the CH3 domains would be known to have the advantage of promoting bispecific antibody formation. Finally with respect to the kit of claim 163, the claim only recites that the kit comprises the antibody and Kojoma et al teach that antibodies can be in pharmaceutical compositions (see page 8), and placing such compositions in kits is routine to sell the compositions, so the kit of claim would also be seen as prima facie obvious with the advantage of facilitating marketing of the antibody.
It is further noted that in making a (L-H) scFv-CH1-CH2-CH3 antibody, Kojima decouples the VL from the CL, to make the (L-H) scFv-CH1-CH2-CH3 which suggests a polypeptide that consists essentially of a CL domain would be needed to couple with the CH1 domain in the (L-H) scFv-CH1-CH2-CH3 to make an antibody that one of skill in the art would recognize and immediately envisage as having a structure that more resembles a naturally occurring antibody. Notably,
Kojima teaches at page 5, in paragraph [0085] that “The constant region and the variable region of the light chains are placed side-by-side to the first constant region and the variable region of the heavy chain, respectively.” This is well known in the antibody art and the antibody art is well developed such that one of skill in the antibody art readily appreciated that there was importance in having a CL in antibodies that comprise a CH1. Notably, without the disulfide bond linking the CH1 and CL, there would be a free cysteine in the CH1 that might react and from improper disulfide bonds that cause aggregation or which lead to degradation. This section suggests that a CL can be included in an antibody having a CH1 and that antibodies with a CH1 region normally have a CL region binding to the CH1. Therefore, when the VL is decoupled from the CL, it would have been obvious to include a polypeptide with only a CL to pair with the CH1.

As set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82USPQ2d at 1397. “[l]Jn many cases a person of ordinary skill will be able to fit the teachings of multiplepatents together like pieces of a puzzle. "Id. Office personnel may also take into accoun“the inferencesand creative steps that a person of ordinary skill in the art would employ. KSR, 82 USPQ2d at 1396. An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). While Kojima does not teach using a polypeptide with only a CL to bind the CH1 in a polypeptide with the structure (L-H) scFv-CH1-CH2-CH3, that does not mean the prior art take further taking into account the inferences and creative steps that a person of ordinary skill in the art would employ does not suggest using a polypeptide with only a CL. Here, one of ordinary skill in the art would have recognized that since the CL and CH1 normally pair in an antibody, that even if a reference did not expressly teach using a polypeptide with only a CL to bind the CH1 in a polypeptide with the structure (L-H) scFv-CH1-CH2-CH3 that using a polypeptide with only a CL to bind the CH1 in a polypeptide with the structure (L-H) scFv-CH1-CH2-CH3 would have been obvious using their knowledge of antibody structure and function as evidenced by the teaching in Kojima and Mertens that an antibody with a CH1 normally has a CL binding to the CH1. By way of further explanation, one would immediately envision that a polypeptide with the structure (L-H) scFv-CH1-CH2-CH3 is missing a CL binding to the CH1 and that a polypeptide with only a CL would bind to that CH1 to stabilize the CH1, so the CL polypeptide would be recognized a finite, predictable construct that would help stabilize the (L-H) scFv-CH1-CH2-CH3 antibody as well as reduce non-self epitopes in the construct.
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.


	Claims 1, 13-15, 20-21, 28, 163 and 168 are rejected under 35 U.S.C. 103 as being unpatentable over Kojoma et al (US 2005/0164307 A1), Mertens et al (US 2004/0220388 A1) and Weinhausel et al (US 2015/0226744 A1), as applied to claims 1, 13, 20-21, 163 and 168 above and in further view of Zhu, Zhenping (US 2004/0259156 A1, of record) and Mondal et al (US 2015/0210764 A1, of record).
Kojoma et al teach linking scFv antibodies, which have a VL and an VH joined by a peptide in either order to CH1-CH2-CH3 constructs to give (L-H) scFv-CH1-CH2-CH3 (see Figures, Example 2, pages 5, 7 and 9-10).  Kojoma et al teach that antibodies comprise a CL and CH and that the light chain is linked to the heavy chain with one disulfide bond (see pages 5-6).  Kojoma et al teach that CH3 domains can be modfified by knobs into hole mutations (equivalent of the cavity and protuberance mutations of instant claims 20-21) to make bispecific antibodies that bind to different antigens (see pages 3, 5, 7 and claims).  Kojoma et al teach producing multispecific agonist antibodies (see page 1).
Mertens et al teach isolated CL proteins and expression thereof (see page 6).  Mertens et al teach that the role of BiP is accepted as a mediator to ensure proper formation of the CL-CH1 heterodimer (see page 1). Mertens et al teach that it is thought that in order to displace BiP from CH1 a displacement energy should be developed that is equal or greater to the binding energy of CL to CH1, but that this varies from antibody to antibody and that cells containing less BiP or with impaired BiP expression would be expected to show an exception to this finding (see page 6).  Mertens et al teach that it is thought that BiP is not displaced from by the interaction of CL and CH1 alone but that the additional interaction energy of VL and VH interaction is needed (see page 6).
Weinhausel et al teach that altered non-self epitopes can generate antibodies and immune responses in humans (see page 1).
Zhu teaches antibodies including bispecific antibodies that bind to two different epitopes on the same or different antigens (see page 2) and with the linker in the scFv comprising G and S residues of 10 to 50 amino acids (see page 5). 
Mondal et al teach a multispecific agonist antibodies that bind to KLB (klotho-beta) with polyepitopic specificity that bind two different epitopes on KLB (see page 1, 4, 19, 62 and 68). Mondal et al teach kits comprising such antibodies (see page 3). 
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to make multispecific agonist antibodies of the structure suggested as detailed in the above 103 that comprise glycine serine linkers of about 10 amino acids in length that bind to KLB (klotho-beta) with polyepitopic specificity that bind two different epitopes in either KL1 and/or KL2 on KLB and kits thereof comprising a carrier because one of skill in the art would recognize that such antibodies would be agonist antibodies that allow binding to each epitope, while glycine and serine linkers are commonly used as a linker in an scFv. One of ordinary skill in the art would have further been motivated to do so, and have a reasonable expectation of success, to make such antibodies, and kits as such antibodies would be combining prior art elements according to known methods to yield predictable results of binding more than one epitope of KLB with a known antibody structure. 
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.


Response to Arguments

In the response to the 103 rejection, Applicant has submitted that “Applicant respectfully submits that none of the cited references disclose or suggest a multispecific antibody having the structure as claimed. In particular, the antibody structure of Kojima does not include a polypeptide that consists essentially of a CL domain. Rather, Kojima discloses a multispecific antibody that includes an scFv molecule linked to the N- terminus of a CH1-hinge-CH2-CH3 to generate an antibody structure referred to as “scFV- CH1-hinge-CH2-CH3” that lacks a CL domain. See paragraphs [0047], [0092] and [0097]-[0098] and Example 2 (paragraph [0128]) of Kojima. Similarly, Mertens also does not disclose an antibody structure that includes a polypeptide that consists essentially of a CL domain.”

Applicant further argues that “Mertens does not disclose nor suggest that an isolated CL domain uncoupled from a VL domain would be effective in the folding of the CHI domain of a heavy chain to generate a multispecific antibody having the claimed structure as disclosed in the instant application. Rather, Mertens specifically discloses that a complete light chain must be co- expressed with a heavy chain for the generation of heterodimeric antibody. Accordingly, Mertens provides no motivation to include a polypeptide consisting essentially of a CL domain in the antibody structures of Kojima with a reasonable expectation of success. 
The Examiner further contends that "Mertens et al teach that the role of BiP is accepted as a mediator to ensure proper formation of the CL-CH1 heterodimer. ... [and] that it is thought that BiP is not displaced [] by the interaction of CL and CH1 alone but that the additional interaction energy of VL and VH interaction is needed." See the instant Office Action at page 3. The Examiner also states that the "(L-H) scFv [of Kojima] already contains the additional interaction energy of VL and VH interaction which is needed in the presence of BiP so the separate CL would be expected to have sufficient binding energy to release BiP if BiP was in the cell, which is a further advantage." See the instant Office Action at page 4. Contrary to the Examiner's contention, there is no suggestion in Mertens that an isolated CL would result in the folding of a construct where VH and VL are already interacting. As discussed above, Mertens teaches that a CL domain alone is insufficient generate a heterodimeric antibody when co-expressed with a CH1 domain or a heavy chain. 
The Examiner contends that "it was appreciated that antibodies comprise CLs and CH1 an that the light chain is linked to the heavy chain with one disulfide bond, so that one of skill in the art would recognize that replicating the CHI and CL structure would allow for proper CH1 and CL structure and disulfide bond formation." See the instant Office Action at page 4. In particular, the Examiner contends that "Kojima decouples the VL from the CL[] to make the (L-H) scFv-CH1-CH2-CH3 which suggest[s] that a polypeptide that consists essentially of a CL domain would be needed to couple with the CHI domain in the (L-H) scFv-CH1-CH2-CH3 to make an antibody that one of skill in the art would recognize and immediately envisage as having a structure that more resembles a naturally occurring antibody." See the instant Office Action at page 5. The Examiner further cites to paragraph [0085] of Kojima for allegedly providing motivation for adding CL domains to the (L-H) scFv-CH1-CH2-CH3 antibody structure. See the instant Office Action at page 5. However, contrary to the Examiner's contention, and as discussed in the previous response filed June 27, 2022, paragraph [0085] of Kojima discusses the constant regions of an antibody in the context of natural antibodies and not in the context of an scFv-based antibody structure, i.e., the (L-H) scFv-CH1-CH2-CH3 antibody structure. In particular, paragraph [0085] of Kojima specifically states that each light chain of a conventional "natural antibody" includes both a variable region (i.e., a VL domain) and a constant region (i.e., a CL domain). In view of this disclosure, Kojima, at most, discloses that a CL domain in an antibody is provided in a light chain that further includes a VL domain. This disclosure does not teach or suggest that an antibody can include a polypeptide that consists essentially of a CL domain, let alone suggest that the (L-H) scFv-CH1-CH2-CH3 antibody structure of Kojima can include a polypeptide that consists essentially of a CL domain. 
Further, the disclosure of Mertens, which indicates that a complete light chain that includes both the CL domain and VL domain is required for effective secretion and generation of a heterodimeric antibody, and Kojima's disclosure of an approach completely lacking a CL domain and disclosure that "natural antibodies" comprise coupled VL and CL domains, would discourage one of skill from pursuing the claimed subject matter. Not only would Kojima and Mertens teach away from the claimed subject matter, but one of skill in the art would certainly not have a reasonable expectation of success to arrive at the claimed multispecific antibody structure in view of the cited references.”


In response, these arguments are not found persuasive because one of skill in the art would readily recognize that the antibody structure of Kojima of scFV- CH1-hinge-CH2-CH3 that lacks a CL domain that binds to the CH1 domain in a naturally-occurring antibody.  Therefore, one would be motivated to add a polypeptide that consists essentially of a CL domain simply to restore CH1-CL binding which would be reasonably expected to form an almost naturally occurring CH1-CL interface, more structurally favorable for the construct which would also have the advantage of reduced immunogenic epitopes.  Furthermore, adding a CL would also increase the molecular weight of the construct which can be desired as increase MW is known to increase serum half-like.  Here, the difference of the antibody structure of Kojima of scFV- CH1-hinge-CH2-CH3 is that it lacks a polypeptide that consists essentially of a CL domain, but the addition of a polypeptide that consists essentially of a CL domain would be seen as giving an advantages to such a construct and is merely combining prior art elements to yield the predictable result of creating an antibody construct that comprises a scFV-CH1-hinge-CH2-CH3 and a polypeptide that consists essentially of a CL domain, wherein the CH1 and CL domains dimerize and are linked by a disulfide bond.
Therefore, after further careful consideration of the entirety of Applicant's arguments and the record as a whole, this rejection is maintained. 

Conclusion
	No claims are allowed. Claims 29, 161 and 169 are objected to for depending upon rejected base claims.  These claims would be allowable if rewritten to be drawn to the elected species of invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
December 16, 2022